DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1 recites the limitation of “an electrode pressing plate located on a front surface of the electrode unit lid and pressing the electrode unit lid with a pressing force applied from above”. The claim requires “an electrode pressing plate located on a front surface of the electrode unit lid”. It is not clear how “pressing the electrode unit lid with a pressing force applied from above” is achieved. Also, it is not clear if “a pressing force” is applied from above “the electrode unit lid” or from above “the electrode pressing plate”. Appropriate correction/clarification is required.
Claim 1 recites the limitation "the front surface" in line 13. “a front surface of the electrode unit base” is cited in line 6 and “a front surface of the electrode unit lid” in line 
Claim 1 recites the limitation “each having conductivity” in line 15.  It is not clear what “each” is referred, e.g. each of the first electrode and the second electrode, or each of the first electrode, the second electrode, the first electrode groove, and the second electrode groove. Appropriate correction/clarification is required.
Claim 1 recites the limitation of “the electrode pressing plate has……, and a gas supply hole……, and is electrically connected to the second conduction point through the second through hole” at the end of the claim. It is not clear which component/element is electrically connected to the second conduction point. Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 2-5 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIUYU TAI/Primary Examiner, Art Unit 1795